Exhibit 10.31
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS
CAREER SHARES AWARD (U.S.) — STEWART STOCKDALE

1.   Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), subject to the terms and conditions set forth in this
Agreement and the Plan. The terms of the Plan are hereby incorporated in this
Agreement by this reference and made a part hereof. Capitalized terms not
defined herein shall have the same definitions as set forth in the Plan.   2.  
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below. Upon issuance and
transfer of Shares to the Executive following the Restricted Period (as defined
herein), Executive shall have all rights incident to ownership of such Shares,
including but not limited to voting rights and the right to receive dividends.  
3.   Subject to other provisions of this Agreement and the terms of the Plan, on
the fourth anniversary of the Grant Date, all restrictions on the Units shall
lapse and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The four year period in which the Units may be
forfeited by the Executive is defined as the “Restricted Period.”      
Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the fourth anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112. In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, you must execute and return to
the Company or accept electronically an updated restrictive covenant agreement
(and exhibits) if requested by the Company which may contain certain noncompete,
nonsolicitation and/or nondisclosure provisions. Failure to execute or
electronically accept such an agreement prior to vesting will cause the Units to
continue to be subject to restriction.       Prior to the issuance and transfer
of Shares upon vesting, the Units will represent only an unfunded and unsecured
obligation of the Company. Any Units that vest in accordance with paragraphs 3,
6, 7 or 9 will be settled as soon as administratively practicable after vesting
(i.e., upon lapse of the restrictions on the Units). If at any time the Company
determines, in its

          Career Shares Award (U.S.) — Stockdale   1    

 



--------------------------------------------------------------------------------



 



    discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental authority is necessary or desirable as a
condition to the issuance and transfer of Shares to the Executive (or his
estate), such issuance and transfer will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained.   4.   Executive may elect to satisfy his obligation to
advance the amount of any required income or other withholding taxes (the
“Required Tax Payments”) incurred in connection with the issuance and transfer
of the Shares by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to Executive having an aggregate
Fair Market Value, determined as of the Tax Date, or withhold an amount of cash
which would otherwise be payable to Executive, equal to the amount necessary to
satisfy any such obligation, or (4) any combination of (1) and (2). Shares of
Common Stock to be delivered or withheld may not have an aggregate Fair Market
Value in excess of the amount determined by applying the minimum statutory
withholding rate.   5.   The Units may not be sold, assigned, transferred,
pledged, or otherwise disposed of, except by will or the laws of descent and
distribution, while subject to restrictions. If Executive or anyone claiming
under or through Executive attempts to make any such sale, transfer, assignment,
pledge or other disposition of Units in violation of this paragraph 5, such
attempted violation shall be null, void, and without effect.   6.   Executive
shall forfeit Executive’s right to any unvested Units (and any associated
dividend equivalents) if Executive’s continuous employment with the Company or a
Subsidiary or Affiliate terminates for any reason during the Restricted Period
(except solely by reason of a period of Related Employment or as set forth in
paragraphs 7 and 9); provided that, subject to the Committee’s certification
that the performance goal specified in paragraph 15 has been achieved, if
Executive’s employment with the Company or a Subsidiary or Affiliate is
involuntarily terminated by Executive’s employer without Cause during the
Restricted Period, then the Units (and any associated dividend equivalents)
shall vest in full on the later of the date the Committee certifies that the
performance goal specified in paragraph 15 has been achieved or the date on
which Executive’s employment terminates.   7.   If Executive dies or incurs a
Disability during a period of continuous employment with the Company or a
Subsidiary or Affiliate during the Restricted Period, Executive shall
immediately vest, as of the date of such termination of employment, in any
then-unvested Units (and any associated dividend equivalents). Executive shall
not vest in any unvested Units by reason of Retirement.   8.   Prior to the
issuance and transfer of Shares upon vesting, Executive will be credited with
amounts equal to the regular cash dividends that would be payable to Executive
if Executive had

          Career Shares Award (U.S.) — Stockdale   2    

 



--------------------------------------------------------------------------------



 



    been transferred such Shares, which amounts shall accrue during the
Restricted Period and be paid in cash upon lapse of the Restricted Period;
provided, however, that if the Company adopts a shareholder-wide dividend
reinvestment program during the Restricted Period, the Committee may direct that
Executive be credited with additional Restricted Stock Units equal to the
dividends that would be payable with respect to the Shares on or after the date
of adoption of such program if Executive had been transferred such Shares and
which shall be subject to the same terms as this Agreement, with the increase in
the number of Restricted Stock Units equal to the number of Shares that could be
purchased with the dividends based on the value of the Shares at the time such
dividends are paid (in lieu of crediting Executive with any fractional Units,
the Committee may direct that amounts equal to the fair market value of any such
fractional Units accrue during the restricted period and be paid in cash upon
lapse of the restrictions). This paragraph 8 will not apply with respect to
record dates for dividends occurring prior to the Grant Date or after the
Restricted Period has lapsed. During the Restricted Period, Executive (and any
person succeeding to Executive’s rights pursuant to the Plan) will not be a
shareholder of record of the Shares underlying the Units and will have no voting
or other shareholder rights with respect to such Shares.   9.   If Executive is
eligible to participate in the Severance/Change in Control Policy applicable to
members of the Company’s Executive Committee at the time of a Change in Control
and Executive’s employment with the Company, a Subsidiary or an Affiliate
terminates for an eligible reason under such policy during the 24-month period
commencing on the effective date of the Change in Control, then any remaining
restrictions applicable to the Units (and any associated dividend equivalents)
shall immediately lapse effective on the date of Executive’s termination.   10.
  The terms of this Agreement may be amended from time to time by the Committee
in its sole discretion in any manner that it deems appropriate; provided,
however, that no such amendment shall adversely affect in a material manner any
right of Executive under this Agreement without Executive’s written consent.  
11.   Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Executive and all persons claiming
under or through Executive. By accepting this grant of Units or other benefit
under the Plan, Executive and each person claiming under or through Executive
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.   12.   This grant of Units is discretionary,
non-binding for future years and there is no promise or guarantee that such
grants will be offered to Executive in future years.   13.   The validity,
construction, interpretation, administration and effect of these Terms and

          Career Shares Award (U.S.) — Stockdale   3    

 



--------------------------------------------------------------------------------



 



    Conditions and the Plan and rights relating to the Plan and to this
Agreement, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Delaware.   14.   If one or more provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
Agreement to be construed as to foster the intent of this Agreement and the
Plan.   15.   Notwithstanding any other provision of the Plan or this Agreement,
except as otherwise provided in the case of Executive’s termination of
employment due to death, Disability or for an eligible reason under the
Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee during the 24-month period commencing on the effective date
of a Change in Control, in order for the restrictions on the Units to lapse the
Company must achieve as a Performance Measure not less than $10 million of
operating income during the fiscal year ending December 31, 2010, as determined
by the Committee based on the Company’s 2010 annual financial statements.   16.
  Executive acknowledges that Executive has read the Company’s Clawback Policy.
In consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company shares of Common
Stock acquired upon the vesting of the Units (to the extent held by Executive),
(c) requiring Executive to repay to the Company any net proceeds resulting from
the sale of shares of Common Stock acquired upon the vesting of the Units or
(d) any combination of the remedies set forth in clauses (a), (b) or (c). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to Executive’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon Executive and all persons claiming through
Executive.

          Career Shares Award (U.S.) — Stockdale   4    

 



--------------------------------------------------------------------------------



 



                     
I hereby confirm that the foregoing and the documents attached hereto are hereby
in all respects accepted and agreed to by the undersigned as of the date of this
Agreement:
               
 
                    Signature:          Printed Name:        
 
 
 
         
 
   
Date: 
                                       

          Career Shares Award (U.S.) — Stockdale   5    

 